FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DALE FRANK MAISANO,                              No. 07-56860

               Plaintiff - Appellant,            D.C. No. CV-07-04332-AHS

  v.
                                                 MEMORANDUM *
TRANS CAR INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Dale Frank Maisano, an Arizona state prisoner, appeals pro se from the

district court’s order denying his application to proceed in forma pauperis. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by denying Maisano’s

application because he failed to submit the required six-month prisoner trust fund

account statement. See 28 U.S.C. § 1915(a)(2); Page v. Torrey, 201 F.3d 1136,

1139 (9th Cir. 2000) (“[P]risoner-plaintiffs seeking to proceed in forma pauperis

[must] submit a certified copy of their prisoner trust fund account statement for the

previous six months.”).

      AFFIRMED.




                                          2                                    07-56860